SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) þQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 28, 2014 oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-12919 PIZZA INN HOLDINGS, INC. (Exact name of registrant as specified in its charter) Missouri 45-3189287 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 3551 Plano Parkway The Colony, Texas 75056 (Address of principal executive offices) (469) 384-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ As of November 07, 2014 9,357,235 shares of the issuer’s common stock were outstanding. PIZZA INN HOLDINGS, INC. Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Statements of Operations for the three months ended September 28, 2014 and September 29, 2013 (unaudited) 3 Condensed Consolidated Balance Sheets at September 28, 2014 (unaudited) and June 29, 2014 4 Condensed Consolidated Statements of Cash Flows for the three months ended September 28, 2014 and September 29, 2013 (unaudited) 5 Supplemental Disclosure of Cash Flow Information for the three months ended September 28, 2014 and September 29, 2013 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II.OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements PIZZA INN HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended September 28, September 29, REVENUES: $ $ COSTS AND EXPENSES: Cost of sales General and administrative expenses Franchise expenses Pre-opening expenses 35 86 Bad debt 79 45 Interest expense 43 LOSS FROM CONTINUING OPERATIONS BEFORE TAXES ) ) Income tax benefit ) ) LOSS FROM CONTINUING OPERATIONS ) ) Loss from discontinued operations, net of taxes ) ) NET LOSS $ ) $ ) LOSS PER SHARE OF COMMON STOCK - BASIC: Loss from continuing operations $ ) $ ) Loss from discontinued operations - - Net loss $ ) $ ) LOSS PER SHARE OF COMMON STOCK - DILUTED: Loss from continuing operations $ ) $ ) Loss from discontinued operations - ) Net loss $ ) $ ) Weighted average common shares outstanding - basic Weighted average common and potential dilutive common shares outstanding See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 PIZZA INN HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) September 28, June 29, ASSETS 2014 (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for bad debts accounts of $304 and $276, respectively Notes receivable 85 81 Inventories Income tax receivable Deferred income tax assets Prepaid expenses and other Total current assets LONG-TERM ASSETS Property, plant and equipment, net Long-term notes receivable Long-term deferred tax asset Deposits and other Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ $ Accrued expenses Deferred rent Deferred revenues Bank debt - Total current liabilities LONG-TERM LIABILITIES Bank debt, net of current portion - Deferred rent, net of current portion Deferred revenues, net of current portion Deferred gain on sale of property 28 34 Other long-term liabilities 24 23 Total liabilities COMMITMENTS AND CONTINGENCIES(See Note 3) SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 16,437,072 and 16,240,412 shares, respectively; outstanding 9,317,672 and 9,121,012 shares, respectively Additional paid-in capital Retained earnings Treasury stock at cost Shares in treasury: 7,119,400 ) ) Total shareholders' equity $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 PIZZA INN HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended September 28, September 29, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash (used in) provided by operating activities: Depreciation and amortization Stock compensation expense 23 15 Deferred income taxes ) ) Gain on sale of assets - (6
